UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549-1004 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 21, 2007 MVP NETWORK, INC. (Exact name of registrant as specified in its charter) Nevada 0-5833 94-1713830 (State of Incorporation) Commission file number (I.R.S. Employer Identification No.) 110 North Jefferson Avenue, St. Louis, Missouri 63103 (Address of principal executive offices, zip code) (314) 241-0070 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [X] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 8.01 Other Events MVP Network, Inc. (the “Company”) sent a communication to its shareholders and to the shareholders of MVP Network Online Games, Inc. (“MVP Online Games”) updating information concerning the Company’s pending Form 211 application, the Company’s Form S-4 registration statement, the anticipated timing of the proposed merger and related information, and a recent patent application filed by the Company.A copy of this shareholder communication is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits (d) Exhibits. Exhibit No.
